Citation Nr: 0832942	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for residuals of 
low back strain with degenerative changes, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for tinnitus; increased the 
evaluation for residuals of low back strain with degenerative 
changes to 20 percent; and continued the 0 percent evaluation 
assigned for right ear hearing loss.  

The issue of entitlement to an increased evaluation for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the currently diagnosed tinnitus is related to active 
military service or service-connected disability.  

2.  The veteran's service-connected low back disability is 
manifested by forward flexion limited to 75 degrees and 
extension, bending, and rotation to 50 degrees with pain 
throughout the range of motion.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of low back strain with degenerative changes 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez, supra.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Letter dated in April 2005, prior to the initial rating 
decision, notified the veteran of the evidence necessary to 
substantiate his claims for increase and for service 
connection.  The veteran was advised of the evidence VA would 
provide and of the evidence he was responsible for providing.  
He was also asked to submit any evidence in his possession 
that he thought would support his claim.  Letter dated in 
March 2006 provided him with information regarding the 
assignment of disability ratings and effective dates.  This 
information was also included in the March 2006 SSOC.  The 
case was readjudicated by SSOC dated in May 2006.  

This case was certified to the Board prior to the decision in 
Vazquez.  As such, the notice provided does not take the form 
prescribed in that case.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  As 
discussed, the veteran has been advised of the evidence 
necessary to substantiate his claim for increase and has been 
provided information regarding how VA determines disability 
ratings.  Specifically, the April 2005 letter advised that he 
may submit evidence showing that his service-connected back 
condition had increased in severity.  He was advised that he 
may submit medical evidence or statements from other 
individuals who were able to describe the manner in which his 
disability has worsened.  The veteran was advised of the 
relevant regulations, to include the applicable rating 
criteria for his service-connected back disability, in the 
December 2005 SOC.  The Board notes that the veteran's 
representative demonstrated knowledge of VA's rating schedule 
as shown in the September 2008 informal hearing presentation.  
That is, the representative referred to Plate V which shows 
normal range of motion for the thoracolumbar spine and also 
discussed whether a higher evaluation was warranted based on 
functional impairment due to the back disability.  The 
veteran has had the opportunity on VA examination to describe 
how his disability affects his daily life and employment and 
he has also submitted statements to that effect.  A review of 
the record indicates the veteran has had ample opportunity to 
meaningfully participate in the adjudicative claims process 
and any errors or deficiencies regarding notice are 
considered harmless.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records, VA medical center (VAMC) records, and 
private medical records.  

The veteran underwent a VA spine examination in July 2005.  
The claims file was reviewed.  The Board acknowledges the 
representative's September 2008 informal hearing presentation 
which suggests that the spine examination was not adequate 
because although pain was addressed, the examination did not 
specifically indicate when pain begins and ends. On review, 
the examiner indicated that there was pain throughout the 
range of motion.  The Board has reviewed the examination and 
finds that it contains adequate information to properly 
evaluate the disability.  The Board acknowledges the 
examination is over 3 years old but notes that the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  A medical 
opinion was obtained with regard to the veteran's claim for 
service connection for tinnitus.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection for tinnitus

In the September 2008 informal hearing presentation, the 
veteran's representative argued that since the veteran is 
currently service-connected for right ear hearing loss as 
related to acoustic trauma, it would be reasonable that the 
tinnitus would have the same origin.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).

Service records show that the veteran served in Vietnam from 
February 1970 to March 1971.  His military occupational 
specialty (MOS) was wheeled vehicle repairman.  Acoustic 
trauma is conceded as being consistent with the circumstances 
of the veteran's service.  

Review of service treatment records is negative for any 
complaints of, treatment for, or a diagnosis of tinnitus.  
The veteran underwent a special ear examination in June 1971.  
History noted at that time was that the veteran did not have 
any noise in his ears.  

The veteran underwent a VA examination in July 2005.  He 
reported a low pitched ringing tinnitus in the right ear 
only.  It was described as constant and varying in intensity 
with onset five years prior.  He reported working in an 
industrial plant for approximately the last 28 years, but 
indicated that he wore earplugs.  The examiner indicated that 
the tinnitus was less likely as not the result of any 
activity during military service.  This conclusion was based 
on the fact that the veteran reporting an onset of only 5 
years ago even though he separated from service in 1971.

Private records from Dr. J.B. indicate the veteran presented 
in November 2005 with complaints of a right unilateral 
tinnitus.  He complained of unrelenting, roaring buzzing in 
the right ear, while the left ear remained normal.  He 
reported a great deal of in-service noise exposure.  
Impression was history and physical compatible with 
unilateral right tinnitus/sensorineural hearing loss.  The 
examiner noted "this probably represents presbycusis and 
acoustic trauma."  On review, however, it is unclear whether 
or not Dr. J.B. was aware of the actual date of onset of the 
tinnitus, which was the primary basis of the VA examiner's 
finding that the disability was unrelated to service.  

As noted, the VA examination clearly indicates a negative 
relationship to service.  Additionally, there is no evidence 
of tinnitus during service or for many years thereafter.  In 
fact, the veteran specifically denied noises in his ears at 
the time of the June 1971 examination and the first medical 
evidence of tinnitus was not until the July 2005 VA 
examination.  At that time, the veteran reported only a 5 
year history of tinnitus.  As the private examiner did not 
address the primary basis of the VA examiner's opinion, the 
Board believes his report to be less probative than that of 
the VA examiner's.

The Board notes that the record also does not contain any 
medical evidence relating the right ear tinnitus to service-
connected right ear hearing loss.  In short, for the reasons 
and bases set forth above, the Board concludes that the 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).  

Evaluation of service-connected back disability

The veteran contends the currently assigned evaluation does 
not adequately reflect the severity of his disability.  In 
his VA Form 9, he indicated that his back was getting worse 
and he has to take pain pills to get through the day.  The 
most simple things make his back hurt.  The veteran's 
representative contends that functional loss was not 
adequately considered.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's service-connected back disability, residuals of 
low back strain with degenerative changes, is currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5237.  Considering the findings of degenerative changes, 
Diagnostic Code 5242 is also for application.  

Lumbosacral strain (Diagnostic Code 5237) and degenerative 
arthritis of the spine (Diagnostic Code 5242) are both 
evaluated pursuant to the General Rating Formula for Disease 
and Injuries of the Spine, which applies with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height.  A 20 percent evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(2007).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

X-rays of the lumbar spine dated in April 2004 showed 
degenerative changes.  No acute bony abnormality was seen.

Statement from Westshore Primary Care Associates dated in 
March 2005 indicates the veteran was not to operate a hoist 
that requires operator to assist.  This restriction was 
indefinite due to arthritis in the hands and low back.

On VA examination in July 2005, the veteran reported 
increasing pain, soreness and tenderness in the back.  He 
occasionally had a little bit of soreness in the hips, but 
hard to elicit any true radicular pain.  Repetitive use and 
weather changes bother his back but no other flare-ups or 
incapacitating episodes were noted.  He indicated he can do 
normal daily activities, but at times uses a cane.  He does 
not use a brace and was not taking any medications for his 
back.  The veteran ambulated without aides or assistance.  
Physical examination showed some tenderness and soreness 
across the lumbar spine muscles.  There was no sciatic notch 
tenderness and the veteran could toe and heel walk.  There 
was no increased kyphosis or scoliosis.  Range of motion was 
flexion to 75 degrees and extension, bending, and rotation to 
50 degrees.  The examiner noted pain throughout the range of 
motion, especially at the extremes.  Reflexes, strength and 
sensation were equal in both lower extremities.  Repetitive 
use causes increase in aches and pain, soreness, tenderness 
and fatigability, but no changes were noted on office 
examination.  Diagnosis was lumbosacral strain with 
degenerative changes.  

VAMC records dated in December 2005 note the veteran's report 
of occasional exacerbations of the low back.  Brief physical 
examination noted no abnormalities.  Assessment was low back 
pain.  In February 2006, the veteran was seen with complaints 
of worsening back pain for 7 months.  There was tenderness in 
the lumbar spine but no sensory or motor loss.  Assessment 
was chronic back pain.  The veteran underwent EMG testing in 
May 2006 for complaints of low back pain with radiation down 
the lower extremities with paresthesia affecting the toes.  
Physical examination showed very mild weakness of toe flexion 
and extension bilaterally with patchy sensory loss to 
pinprick in the L4-S1 distributions, worse on the right.  
Knee jerks were present and ankle jerks were absent.  
Conclusion was that there was no electrophysiological 
evidence for a lumbosacral radiculopathy based on the study; 
however electrodiagnostic studies cannot exclude a pure 
sensory lumbosacral radiculopathy or lumbosacral nerve root 
irritation without structural damage.  

On review, the disability picture associated with the 
veteran's low back disability does not meet or more nearly 
approximate the criteria for a 30 percent evaluation.  
Forward flexion on VA examination was to 75 degrees (which 
supports a 10 percent evaluation) and there is no evidence of 
flexion limited to 30 degrees or less.  The Board has 
considered the veteran's complaints of pain and impairment 
related to his disability, including the reports of increased 
symptoms following repetitive use are noted.  However, there 
were no changes shown on VA examination.  The veteran is able 
to work and perform normal daily activities, and the overall 
objective evidence does not support an evaluation greater 
than 20 percent based on functional impairment due to pain on 
motion and other factors.  

Review of the medical evidence does not show a diagnosis of 
intervertebral disc syndrome and evaluating the veteran's 
service-connected low back disability based on incapacitating 
episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  

Pursuant to regulation, objective neurologic abnormalities 
associated with service-connected spine disability are to be 
separately evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, note (1) 
(2007).  In the September 2008 informal hearing presentation, 
the veteran's representative specifically cited that portion 
of the May 2006 EMG conclusion that indicated a pure sensory 
lumbosacral radiculopathy could not be excluded.  The Board 
acknowledges this argument, and has considered whether a 
separate rating is warranted for either lower extremity under 
the provisions of 38 C.F.R. § 4.121a, Diagnostic Code 8520 
(2007) as analogous to impairment of the sciatic nerve. 
However, while the veteran has reported radiating pain with 
paresthesia affective the toes, the Board finds the degree of 
disability shown in the extremities to be consistent with no 
more than slight, incomplete paralysis of the sciatic nerve, 
which would not warrant compensable ratings under Diagnostic 
Code 8520.  

The Board has considered all evidence of record and finds 
that at no time during the appeal period has the veteran's 
service-connected back disability been more than 20 percent 
disabling.  As such, staged ratings are not warranted.  See 
Hart, supra.
 
The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran did submit a statement indicating the 
arthritis in his back results in some work restrictions.  
Objective evidence, however, does not establish that this 
disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.  
Additionally, the veteran is not frequently hospitalized for 
this disability.  In reviewing the record, the Board does not 
find an unusual disability picture and referral for 
extraschedular evaluation is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an evaluation greater than 20 percent for 
residuals of low back strain with degenerative changes is 
denied.


REMAND

Under the VCAA, VA has a duty to assist the veteran in the 
development of a claim.  This includes providing a VA 
examination when necessary.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The veteran is currently assigned a 0 percent evaluation for 
service-connected right ear hearing loss.  He is not service-
connected for the hearing loss in his left ear.  Pursuant to 
regulation, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.  
38 C.F.R. § 4.85(f) (2007).  

Compensation is payable for specified combinations of 
service-connected and nonservice-connected disability as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  Effective December 6, 
2002, this special consideration applies when there is 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service-connected disability 
and hearing impairment as a result of nonservice-connected 
disability that meets the provisions of § 3.385 in the other 
ear.  38 C.F.R. § 3.383(a)(3) (2007).  

The veteran most recently underwent a VA audiometric 
examination in July 2005.  At that time, his puretone 
threshold average on the right was 66 and speech recognition 
score was 58 percent.  Hearing impairment on the right was 
level VIII and the nonservice-connected left ear was assigned 
a level I, resulting in a noncompensable evaluation.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Private records show the veteran underwent an audiometric 
evaluation in November 2005.  The examiner noted that the 
audiogram was impressive with complete and total loss of 
hearing in the right ear.  Thresholds were reported as 
negligible.  Clinic note dated in December 2005 indicates 
that the hearing levels in the right ear were almost 
nonfunctional.

These records suggest that the veteran's hearing loss on the 
right may have increased in severity.  Private records 
indicate nonfunctional hearing and VA records dated in 
November 2005 indicate the veteran was seen for fitting of 
hearing aids.  Consequently, the Board finds that a remand is 
necessary to obtain an examination to determine the current 
severity of the veteran's hearing loss.  See 38 C.F.R. 
§ 3.327 (2007); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that based on the July 2005 examination 
findings, the veteran meets VA's criteria for a hearing loss 
disability in his nonservice-connected left ear.  See 
38 C.F.R. § 3.385 (2007).  If the veteran's right ear hearing 
loss has worsened such that it meets the requirements for a 
compensable evaluation, the paired organ rule would be for 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule a VA examination to determine 
the current severity of the veteran's 
hearing loss.  Appropriate testing, to 
include a puretone audiometry test and 
a controlled speech discrimination test 
(Maryland CNC), should be conducted.  
The claims folder should be available 
for review. 

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to an evaluation greater than 0 percent 
for right ear hearing loss.  The RO 
should determine whether the paired 
organ rule is for application.  See 
38 C.F.R. § 3.383 (2007).  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


